Citation Nr: 0203309	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  99-22 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Martinsburg, 
West Virginia


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at the City Hospital from June 8, 
1998 to June 11, 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from June 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1999 decisions of the VA Medical 
Center (VAMC) in Martinsburg, West Virginia.

The veteran was afforded a hearing before a member of the 
Board in December 2001.  A transcript of the hearing has been 
associated with the claims folder.  


FINDINGS OF FACT

1.  From June 8, 1998 to June 11, 1998, the veteran received 
private medical treatment following a motorcycle accident on 
June 8, 1998.  Emergency services were provided and VA 
facilities were not feasibly available.

2.  Payment or reimbursement of the costs of medical services 
rendered by City Hospital from June 8, 1998 to June 11, 1998 
was not authorized by VA.

3.  At the time of the veteran's treatment, he was service-
connected for post-traumatic stress disorder (PTSD), 
evaluated as 100 percent disabling.  

4.  The veteran is totally and permanently disabled.



CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses provided to the veteran from June 8, 1998 to June 
11, 1998 at City Hospital have been met.  38 U.S.C.A. § 1728 
(West 1991 & Supp. 2001); 38 C.F.R. § 17.120 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the June 1999 VA medical center (VAMC) decision of the 
reasons and bases for the denial of his claim.  He was 
further notified of this information in the August 1999 
statement of the case.  The Board concludes that the 
discussions in the June 1999 decision, as well as in the 
statement of the case, informed him of the information and 
evidence needed to substantiate the claim and complied with 
VA's notification requirements.  The actions at the hearing 
complied with 38 C.F.R. § 3.103 (2001) and VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claim or that might be pertinent to the 
bases of the denial of the claim.  The Board notes that the 
veteran was afforded an opportunity to present evidence and 
argument in support of his claim, and did so.  In this case, 
the Board finds that VA has done everything reasonably 
possible to assist the veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

Medical records from City Hospital in Martinsburg, West 
Virginia, show that the veteran was taken to the emergency 
room on June 8, 1998 following a motorcycle accident.  He 
underwent surgery for a comminuted displaced fracture of the 
right distal radius the next day.  

By letter dated in July 1998, the orthopedic surgeon who 
treated the veteran at City Hospital, indicated that the 
Martinsburg VAMC does not handle the type of trauma the 
veteran sustained in the motorcycle accident.  The physician 
noted that in his 14 years in Martinsburg, he had never known 
the VAMC in Martinsburg to take care of trauma such as this 
case.

In June 1999, the VAMC in Martinsburg denied the veteran's 
claim of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at City Hospital from 
June 8, 1998 to June 11, 1998.  The decision indicates that 
the veteran's claim was denied because the veteran had not 
established service connection for the condition for which he 
was treated.  

In the instant case, the veteran contends that he requested 
to be taken to the VA facility in Martinsburg, West Virginia, 
but was instead taken to City Hospital.  He also argues that 
the VAMC in Martinsburg does not to treat the type of trauma 
he sustained in the accident.  Therefore he asserts that he 
should not be held responsible for the amount at issue.

Reimbursement for expenses not previously authorized is 
permitted only under the following circumstances: (a) 
treatment was for (1) an adjudicated service-connected 
disability; (2) a nonservice-connected disability associated 
with and held to be aggravating an adjudicated service- 
connected disability; (3) any disability of a veteran who is 
permanently and totally disabled as a result of a service- 
connected disability; or (4) a veteran who is participating 
in a vocational rehabilitation program; and (b) such 
treatment was rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; and 
(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120.

The U.S. Court of Appeals for Veterans Claims (Court) has 
observed that given the Congress' use of the conjunctive 
"and" in the statute, all three statutory requirements would 
have to be met before reimbursement could be authorized. 
Malone v. Gober, 10 Vet. App. 539, 547 (1997). 

In this case, the Board is satisfied that the surgical 
intervention necessitated by the motorcycle accident warrants 
the conclusion that his case involves a medical emergency.  
See 38 C.F.R. § 17.120(b).  The Board is also satisfied that 
the VA or other Federal facilities were not feasibly 
available, and that an attempt to use them beforehand would 
not have been reasonable, sound, wise, or practical.  See 38 
C.F.R. § 17.120(c).  We note that the surgeon who operated on 
the veteran indicated that VAMC in Martinsburg was ill 
equipped to handle the type of trauma the veteran sustained 
in the accident.  The Board has no basis to reach a different 
conclusion.  There is nothing in the record to refute this 
evidence.

Service connection for post-traumatic stress disorder (PTSD) 
had been granted, evaluated as 100 percent disabling, 
effective August 1993.  He is therefore totally disabled.  
The issue in this case is whether the veteran was totally and 
permanently disabled for purposes of 38 C.F.R. § 17.120(a).  

In a July 2000 rating decision, the RO conceded eligibility 
to chapter 35 benefits, effective April 2000.  He is 
therefore permanently and totally disabled as a result of a 
service-connected disability, as of April 2000.  See 38 
C.F.R. § 17.120(a).  Thus, at the time of the accident in 
June 1998, total and permanent disability had not been 
established.  However, insofar as the veteran has a total 
disability evaluation for PTSD as of 1993, the Board is 
unable to conclude that he was not totally and permanently 
disabled prior to the April 2000 date assigned by the RO.  

In sum, emergency services were rendered; the veteran was 
permanently and totally disabled; and VA facilities were not 
feasibly available due to the nature of the care needed.  
Consequently, we find that the claim must be granted.  


ORDER

Reimbursement or payment of the cost of unauthorized private 
medical services associated with the veteran's 
hospitalization at City Hospital, Martinsburg, West Virginia, 
from June 8, 1998 to June 11, 1998 is granted, subject to the 
regulations governing the disbursement of monetary benefits.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

